FILED
                             NOT FOR PUBLICATION                             MAR 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30275

               Plaintiff - Appellee,             D.C. No. 4:08-CR-00099-SEH

   v.
                                                 MEMORANDUM *
 JUSTIN DALE TENDOY,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Justin Dale Tendoy appeals from the six-month sentence imposed upon the

revocation of his probation. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
       Tendoy contends that the sentence is unreasonable in light of his

background, history, and treatment needs, and the fact that the district court placed

undue weight on the guidelines range and the need for sanctions. The record

reflects that the district court committed no procedural error, and that the sentence

is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc); see also United States v. Peters, 470 F.3d 907, 909 (9th Cir.

2006) (per curiam) (stating that sentences imposed upon revocation of probation

are reviewed for reasonableness).

       AFFIRMED.




NC/Research                                2                                     09-30275